242 S.W.3d 479 (2008)
STATE of Missouri, Respondent
v.
Vermonn T. ROBERTS, Appellant.
No. WD 65407.
Missouri Court of Appeals, Western District.
January 15, 2008.
Irene C. Karns, Esq., Columbia, MO, for Appellant.
Shaun J. MacKelprang, Esq., Jefferson City, MO, for Respondent.
Before LOWENSTEIN, P.J., ELLIS and NEWTON, JJ.

ORDER
PER CURIAM.
Vermonn T. Roberts appeals her conviction, after a jury trial, for second-degree murder, Section 565.021 RSMo (2000), and armed criminal action, Section 571.015 RSMo (2000). Roberts claims that the trial court erred in failing to, sua sponte, restrain the prosecutor from making, a misstatement of law during closing argument. She also claims the verdict directing instruction for second-degree murder was in error. Both points on appeal are reviewed under plain error. Judgment affirmed. Rule 30.25(b).